Title: From John Adams to Patrick Henry, 8 December 1778
From: Adams, John
To: Henry, Patrick


     
      My dear Friend
      Passy Decr 8 1778
     
     Mr. Le Maire, writes me that he is about returning. I wrote you on the 9 July a long Letter in Answer to the one he brought, which is the only one I have received from you, altho by a Letter from Lisbon, from a Master of a Vessell taken by the English and carried in there, I learn that he had Letters for me which he sunk.
     I wish, I would give you hopes of Peace. And I would not excite a needless alarm. But by the Hints in both Houses of Parliament in the present session, and by possitive Information, from Persons in England who pretend to know, They the Cabinet, are not only determined to pursue the War, at all Hazzards, but to alter the Mode of it, and make it more bloody and fiery if that is possible. Clinton and Byron with their Army and Fleet are to ravage the sea coast and bombard the seaport Towns—the Army in Canada is to be reinforced, and Parties of Regulars, with as many Tories and Indians, and as they can perswade to join them, are to burn and massacre, upon the Frontiers of Mass Bay, N. York, N. Jersey, Pensylvania, Virginia the Carolinas &c.
     
     This Kind of Sentiments it is pretty certain at present, occupy their Thoughts, please their Imaginations and warm their Hearts.
     I know very well, that they have already done as much of this humane Work as they had Power to do, and dared to do. I know also that they must ask Leave of the French as well as Americans, and probably of other Powers, to do more Mischief than they have done. I know too that this Plan will be their certain and their Speedy destruction, because it will unite America more decisively, and it will excite that Earnestness Activity and Valour which alone is wanting to compleat their Destruction, and because, by relaxing their Discipline, and becoming less cautious and guarded than they have been, Desertions and Diseases will be more frequent among their Troops and they will more frequently expose themselves to the Snares and Attacks of ours.
     The Spirits of the Nation are terribly sunk, the stocks are very low, lower than ever last War, and there is a Stronger Minority in both Houses than ever there was before. But they are now playing a desperate Game, and I think that the true Principle of their Conduct now, is not expecting ever to get America back, they mean to extinguish in the Hearts of the English Nation ever kind Sentiment towards America, that they may be and by wish to give them up and consider them forever in future with all the Malice, Envy, Jealousy and Hatred that they feel towards the French.
     There is so great a Body of People in the Nation who are terrified at the Foresight of the Consequences of American Liberty—the Loss of the West India Islands of Canada Nova Scotia and the Floridas—a dangerous Rival in Commerce and naval Power, worming them out of their East India Trade, and other Branches—An Assylum, for all, Conspirators, and Minorities in Great Britain, that the Ministry expect such Disgrace and Danger to their Heads from giving it up, that they dare not do it, untill they have wrought the Nation into the rankest Hatred against America, and reduced her to the lowest possible degree of Weakness.
     Many Persons, and I believe the Body of the Nation, foresee more Grandeur and Prosperity to America, and more Humiliation to themselves, in the Train of the Consequences of American Independence, than the Americans themselves do. It is certainly an Object worth contending for another Campaign, and many other Campaigns afterwards, if there was nothing in View but the future Grandeur, Glory and Prosperity of our Country. But We are contending for all the Ends of Government, for nothing less than the Difference between the best Form of Government, that ever existed, and the Worst that ever was formed even in Imagination, for Aristotle himself never thought of such a Government, as that of Ten or fifteen Men in a little Island, composing the Legislature of a vast Continent 3000 Miles off.
     You cannot do me more Honour, or give me more Pleasure than by Writing often. Remember me, to all that I knew, particularly to Mr. Jefferson and Mr. Wyth two Characters, which no Circumstances of Time or Place will ever induce me to forget. I have the Honour to be, with great Respect, your and Affection, your Friend and sert.
    